Broyles, O. J.
The bill of exceptions assigns error upon a judgment overruling a certiorari. It is disclosed by the bill of exceptions and the record that the judgment was rendered on May 27, 1926, and that the bill of exceptions was presented to the judge on June 21, 1926. This being a criminal case, and the bill of exceptions not having been tendered the judge within 20 days of the judgment complained of, this court is without jurisdiction to entertain the case.

Writ of error dismissed.


Luke, J., concurs. Bloodworth, J., absent on account of-illness.